 1   McGREGOR W. SCOTT
     United States Attorney
 2   KELLI L. TAYLOR
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5   Email: Kelli.L.Taylor@usdoj.gov
 6   Attorneys for the United States
 7   THOMAS R. BURKE (State Bar No. 141930)
     MONDER KHOURY (State Bar No. 312949)
 8   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 9   San Francisco, California 94111
     Telephone:      (415) 276-6500
10   Facsimile:       (415) 276-6599
     Email: thomasburke@dwt.com
11            mikekhoury@dwt.com

12   Attorneys for Plaintiff
     KXTV, LLC dba ABC10
13

14                                  IN THE UNITED STATES DISTRICT COURT
15                                      EASTERN DISTRICT OF CALIFORNIA
16

17   KXTV, LLC dba ABC10,                                      CASE NO. 2:19-CV-415 JAM CKD
18                                    Plaintiff,
                                                               STIPULATION TO EXTEND DEADLINE FOR
19                             v.                              KXTV, LLC TO MOVE FOR ATTORNEY FEES
                                                               AND ORDER
20   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
21
                                     Defendant.
22

23           The parties, through counsel, hereby stipulate that the deadline for Plaintiff KXTV, LLC to file a
24   motion for attorney fees shall be extended from March 20, 2020 until April 30, 2020. Good cause exists
25   to grant this request to allow the parties to reach an agreement without Court intervention, and in light of
26   the COVID-19 pandemic, which has impacted business and government operations, especially in
27   Northern California. This is the parties’ first request for an extension of the deadline to file a motion for
28
     KXTV, LLC dba ABC 10 v. USCIS, 2:19-cv-00415                                                        1
     Stipulation to Extend Deadline for KXTV to Move for Attorney Fees and [Proposed] Order
 1   attorney fees.
 2

 3

 4   DATED: March 18, 2020                                      McGREGOR W. SCOTT
                                                                United States Attorney
 5
                                                       By:             /s/ Kelli L. Taylor
 6                                                              KELLI L. TAYLOR
                                                                Assistant United States Attorney
 7                                                              Attorneys for the United States
 8

 9

10   DATED: March 18, 2020                                      DAVIS WRIGHT TREMAINE LLP
11
                                                       By:             /s/ Thomas R. Burke
12                                                              THOMAS R. BURKE
                                                                Attorneys for Plaintiff
13

14

15   IT IS SO ORDERED.
16
     DATED: 3/18/2020                                                   /s/ John A. Mendez____
17                                                                      Hon. JOHN A. MENDEZ
                                                                        United States District Court
18                                                                      Eastern District of California
19

20

21

22

23

24

25

26

27

28
     KXTV, LLC dba ABC 10 v. USCIS, 2:19-cv-00415                                                        2
     Stipulation to Extend Deadline for KXTV to Move for Attorney Fees and [Proposed] Order
